Exhibit 10.4

 

EIGHTH AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

EIGHTH AMENDMENT, dated as of September 3, 2013 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010, as amended by that certain
First Amendment to Master Repurchase Agreement dated as of April 8, 2011, as
further amended by that certain Second Amendment to Master Repurchase Agreement
dated as of June 30, 2011, as further amended by that certain Third Amendment to
Master Repurchase Agreement dated as of April 13, 2012, as further amended by
that certain letter dated April 27, 2012, as further amended by that certain
Fourth Amendment to Master Repurchase Agreement dated as of June 29, 2012, as
further amended by that certain Fifth Amendment to Master Repurchase Agreement
dated as of October 26, 2012, as further amended by that certain Sixth Amendment
to Master Repurchase Agreement dated as of February 8, 2013, and as further
amended by that certain Seventh Amendment to Master Repurchase Agreement dated
as of June 21, 2013 (the “Existing Master Repurchase Agreement”), by and among
EXCEL MORTGAGE SERVICING, INC., a California corporation, with an address at
19500 Jamboree Road #400, Irvine, California 92612, as a seller (“Excel”),
AMERIHOME MORTGAGE CORPORATION, a Michigan corporation, with an address at 2141
W. Bristol Road, Flint, Michigan 48507, as a seller (“AmeriHome”) (Excel and
AmeriHome are individually and collectively referred to herein as “Seller”), and
CUSTOMERS BANK, a Pennsylvania state-chartered bank, with an address at 99
Bridge Street, Phoenixville, Pennsylvania 19460 (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE II
AMENDMENT

 

1.             The following definitions contained in Section 1 (Definitions) of
the Existing Master Repurchase Agreement are hereby deleted and replaced in
their entirety by the following:

 

“Pricing Rate” for all Mortgage Loans except High LTV Mortgage Loans, Aged
Mortgage Loans, Restructured Mortgage Loans and GNMA Repurchased Mortgage Loans,
means LIBOR plus:

 

(1)           3.5% with respect to Transactions from the Purchase Date to
forty-four (44) days from the Purchase Date;

 

(2)           4.5% with respect to Transactions from the forty-fifth (45th) day
to the seventy-fourth (74th) day from the Purchase Date;

 

(3)           5.5% with respect to Transactions from the seventy-fifth (75th)
day from the Purchase Date and thereafter;

 

(4)           the rate determined in the sole discretion of Buyer with respect
to any other Transactions so identified by Buyer in agreeing to enter into such
Transaction.

 

“Pricing Rate” for all High LTV Mortgage Loans means LIBOR plus:

 

(1)           3.75% with respect to Transactions from the Purchase Date to
forty-four (44) days from the Purchase Date;

 

(2)           4.75% with respect to Transactions from the forty-fifth (45th) day
from the Purchase Date and thereafter;

 

(3)           the rate determined in the sole discretion of Buyer with respect
to any other Transactions so identified by Buyer in agreeing to enter into such
Transaction.

 

“Pricing Rate” for all Aged Mortgage Loans means LIBOR plus:

 

(1)           4.25% with respect to Transactions from the Purchase Date to
forty-four (44) days from the Purchase Date;

 

(2)           5.25% with respect to Transactions from forty-fifth (45th) day to
the seventy-fourth (74th) day from the Purchase Date;

 

(3)           6.25% with respect to Transactions from the seventy-fifth (75th)
day from the Purchase Date and thereafter;

 

(4)           the rate determined in the sole discretion of Buyer with respect
to any other Transactions so identified by Buyer in agreeing to enter into such
Transaction.

 

2

--------------------------------------------------------------------------------


 

“Pricing Rate” for all GNMA Repurchased Mortgage Loans, means LIBOR plus:

 

(1)           3.75% with respect to Transactions from the Purchase Date to
forty-four (44) days from the Purchase Date;

 

(2)           4.75% with respect to Transactions from the forty-fifth (45th) day
to the seventy-fourth (74th) day from the Purchase Date;

 

(3)           5.75% with respect to Transactions from the seventy-fifth (75th)
from the Purchase Date and thereafter;

 

(4)           the rate determined in the sole discretion of Buyer with respect
to any other Transactions so identified by Buyer in agreeing to enter into such
Transaction.

 

“Pricing Rate” for all Restructured Mortgage Loans means LIBOR plus:

 

(1)           3.5% with respect to Transactions from the Purchase Date to
forty-four (44) days from the Purchase Date;

 

(2)           4.5% with respect to Transactions from the forty-fifth (45th) day
from the Purchase Date and thereafter.

 

(3)           the rate determined in the sole discretion of Buyer with respect
to any other Transactions so identified by Buyer in agreeing to enter into such
Transaction.

 

The Pricing Rate shall change in accordance with LIBOR.

 

“Repurchase Date” means the date on which Seller is to repurchase the Mortgage
Loans from Buyer provided that in no event shall the Repurchase Date be in
excess of, for all Mortgage Loans except High LTV Mortgage Loans and
Restructured Mortgage Loans, ninety (90) days after the Purchase Date; and for
High LTV Mortgage Loans and Restructured Mortgage Loans, sixty (60) days after
the Purchase Date.

 

2.             The following new definition is hereby added to Section 1
(Definitions) of the Existing Master Repurchase Agreement:

 

“Restructured Mortgage Loan” means an FHA refinance mortgage loan originated
pursuant to and in compliance with the Making Home Affordable Program and as
further set forth in HUD’s Mortgage Letter 2010-23.

 

3.             A new Section 5(b)(13) is hereby added to the Existing Master
Repurchase Agreement as follows:

 

(13)         The total outstanding principal balance of all Restructured
Mortgage Loans owned by Buyer after such purchase shall not exceed ten percent
(10%) of the Maximum Aggregate Purchase Price.

 

3

--------------------------------------------------------------------------------


 

4.             A new Section 5(b)(14) is hereby added to the Existing Master
Repurchase Agreement as follows:

 

(14)         For Restructured Mortgage Loans, such loan must have a minimum FICO
score of five hundred forty (540) and must be eligible for securitization as
collateral for a Ginnie Mae guaranteed mortgage backed security.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

ARTICLE IV
MISCELLANEOUS

 

1.             Ratification.  Except as expressly affected by the provisions
hereof, the Existing Master Repurchase Agreement, as amended, shall remain in
full force and effect in accordance with its terms and ratified and confirmed by
the parties hereto.  On and after the date hereof, each reference in the
Existing Master Repurchase Agreement to “the Agreement”, “hereunder”, “herein”
or words of like import shall mean and be a reference to the Agreement as
amended by this Amendment.

 

2.             Limited Scope.  This Amendment is specific to the circumstances
described above and does not imply any future amendment or waiver of rights of
the Buyer and the Seller under the Existing Master Repurchase Agreement.

 

3.             Severability.  Any provisions of this Amendment which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

4.             Caption.  The captions in the Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

 

6.             Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

CUSTOMERS BANK

 

 

 

 

 

 

By:

/s/ J. Christopher Black

 

By:

/s/ Glenn Hedde

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title:

Senior Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ Todd Taylor

Name:

Ron Morrison

 

Name:

Todd Taylor

Title:

Executive Vice President &

 

Title:

Chief Financial Officer

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

AMERIHOME MORTGAGE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ Todd Taylor

Name:

Ron Morrison

 

Name:

Todd Taylor

Title:

Executive Vice President &

 

Title:

Chief Financial Officer

 

General Counsel

 

 

 

 

Signature Page to Eighth Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------